DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is in response to applicant’s amendment/response filed on 10/6/2021, which has been entered and made of record. Claims 1, 3, 8-10, 17-19 have been amended. Claims 1, 10, 19 are amended and claims 8, 17 are cancelled by Examiner’s Amendment. New claims 21-22 are added. Claims 1-7, 9-16, 18-22 are pending in the application.

Terminal Disclaimer
The terminal disclaimer against Patent US 10,762,697 is accepted and the double Patenting rejection of the application set forth in office action of 7/9/2021 is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Blaine B. Bassett on 11/3/2021.

The application has been amended as follows: 

Replace the current claims set with the following claims set:-

1.	(currently amended)  A method comprising:
determining, by an object modeling system, a set of directional occlusion values associated with a surface point on a surface of a virtual object, wherein:
the directional occlusion values are representative of an exposure of the surface point to ambient light from each direction of a set of directions defined by a radiosity basis, and
the determining of each directional occlusion value of the set of directional occlusion values includes determining, percentage of virtual light rays, of a plurality of virtual light rays that originate from the surface point and travel , that encounter 
storing, by the object modeling system as part of texture data defining the surface point, the set of directional occlusion values associated with the surface point; and


2.	(original)  The method of claim 1, further comprising:
generating, by the object modeling system, a set of directional irradiance maps each associated with a different direction of the set of directions defined by the radiosity basis; and 
providing, by the object modeling system together with the texture data, the set of directional irradiance maps. 

3.	(previously presented)  The method of claim 2, wherein: 
a model of the virtual object is to be integrated into a 3D scene;
the set of directional irradiance maps includes irradiance data representative of ambient light in the 3D scene; and 
the generating of the set of directional irradiance maps includes creating a separate irradiance cube map for each direction of the set of directions defined by the radiosity basis. 

4.	(original)  The method of claim 3, further comprising regularly updating the set of directional irradiance maps such that the set of directional irradiance maps is continually representative of the ambient light in the 3D scene as the ambient light in the 3D scene changes in time. 



6.	(original)  The method of claim 1, further comprising:
accessing, by the object modeling system, a model of the virtual object, the model including the texture data defining the surface point and additional texture data defining a plurality of additional surface points on the surface of the virtual object; and
for each additional surface point of the plurality of additional surface points:
determining, by the object modeling system, a respective set of directional occlusion values associated with the additional surface point, 
storing, by the object modeling system as part of the additional texture data, the respective set of directional occlusion values associated with the additional surface point, and
providing, by the object modeling system, the additional texture data that includes the respective set of stored directional occlusion values associated with the additional surface point, the providing of the additional texture data performed as part of providing the model of the virtual object that includes the texture data and the additional texture data. 

7.	(original)  The method of claim 1, wherein the set of directions defined by the radiosity basis includes three directions that, when applied to the surface point:
each originate from the surface point and extend outward away from the virtual object; 
are each directed at an equal angle with respect to an axis normal to the surface point; and 
are each orthogonal to both other directions in the set of directions.

8.	(canceled) 

9.	(previously presented)  The method of claim 1, wherein the providing of the texture data includes providing the texture data to a media player device configured to render the virtual object within a 3D scene for presentation to a user of the media player device.

10.	(currently amended)  A system comprising:
a memory storing instructions; and
a processor communicatively coupled to the memory and configured to execute the instructions to: 
determine a set of directional occlusion values associated with a surface point on a surface of a virtual object, wherein: 
the directional occlusion values are representative of an exposure of the surface point to ambient light from each direction of a set of directions defined by a radiosity basis, and
the determining of each directional occlusion value of the set of directional occlusion values includes determining, percentage of virtual light rays, of a plurality of virtual light rays that originate from the surface point and travel , that encounter 

provide the texture data that includes the set of stored directional occlusion values associated with the surface point.

11.	(original)  The system of claim 10, wherein the processor is further configured to execute the instructions to:
generate a set of directional irradiance maps each associated with a different direction of the set of directions defined by the radiosity basis; and 
provide, together with the texture data, the set of directional irradiance maps.

12.	(previously presented)  The system of claim 11, wherein: 
a model of the virtual object is to be integrated into a 3D scene;
the set of directional irradiance maps includes irradiance data representative of ambient light in the 3D scene; and 
the generating of the set of directional irradiance maps includes creating a separate irradiance cube map for each direction of the set of directions defined by the radiosity basis.

13.	(original)  The system of claim 12, wherein the processor is further configured to execute the instructions to regularly update the set of directional irradiance maps such that the set of directional irradiance maps is continually representative of the ambient light in the 3D scene as the ambient light in the 3D scene changes in time. 



15.	(original)  The system of claim 10, wherein the processor is further configured to execute the instructions:
to access a model of the virtual object, the model including the texture data defining the surface point and additional texture data defining a plurality of additional surface points on the surface of the virtual object; and
for each additional surface point of the plurality of additional surface points:
to determine a respective set of directional occlusion values associated with the additional surface point, 
to store, as part of the additional texture data, the respective set of directional occlusion values associated with the additional surface point, and
to provide the additional texture data that includes the respective set of stored directional occlusion values associated with the additional surface point, the providing of the additional texture data performed as part of providing the model of the virtual object that includes the texture data and the additional texture data.

16.	(original)  The system of claim 10, wherein the set of directions defined by the radiosity basis includes three directions that, when applied to the surface point:
each originate from the surface point and extend outward away from the virtual object; 
are each directed at an equal angle with respect to an axis normal to the surface point; and 


17.	(canceled) 

18.	(previously presented)  The system of claim 10, wherein the providing of the texture data includes providing the texture data to a media player device configured to render the virtual object within a 3D scene for presentation to a user of the media player device.

19.	(currently amended)  A non-transitory computer-readable medium storing instructions that, when executed, direct a processor of a computing device to: 
determine a set of directional occlusion values associated with a surface point on a surface of a virtual object, wherein: 
the directional occlusion values are representative of an exposure of the surface point to ambient light from each direction of a set of directions defined by a radiosity basis, and
the determining of each directional occlusion value of the set of directional occlusion values includes determining, percentage of virtual light rays, of a plurality of virtual light rays that originate from the surface point and travel , that encounter 
store, as part of texture data defining the surface point, the set of directional occlusion values associated with the surface point; and


20.	(original)  The non-transitory computer-readable medium of claim 19, wherein the instructions further direct the processor to:
generate a set of directional irradiance maps each associated with a different direction of the set of directions defined by the radiosity basis; and 
provide, together with the texture data, the set of directional irradiance maps. 

21.	(new)  The non-transitory computer-readable medium of claim 19, wherein the set of directions defined by the radiosity basis includes three directions that, when applied to the surface point:
each originate from the surface point and extend outward away from the virtual object; 
are each directed at an equal angle with respect to an axis normal to the surface point; and 
are each orthogonal to both other directions in the set of directions.

22.	(new)  The non-transitory computer-readable medium of claim 19, wherein the providing of the texture data includes providing the texture data to a media player device configured to render the virtual object within a 3D scene for presentation to a user of the media player device.


Allowable Subject Matter
Claims 1-7, 9-16, 18-22 (renumbered as 1-20) are allowed.
The following is the examiner’s statement of reasons for allowance:
Regarding claim 1, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation,
the determining of each directional occlusion value of the set of directional occlusion values includes determining, for a respective sector of three-dimensional (“3D”) space associated with the surface point and a particular direction of the set of directions, a percentage of virtual light rays, of a plurality of virtual light rays that originate from the surface point and travel within the respective sector, that encounter another surface within a predetermined distance of the surface point.
Independent claims 10, 19 recites allowable features similar to claim 1, and are thus also allowable.
For further reasons of allowance of claims 1, 10, 19, please refer to the Office Action of 7/9/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619